Exhibit 10.30

RELEASE AGREEMENT AND CONTRACTUAL UNDERTAKINGS

This agreement (the “Agreement”) is entered into by and between the following
parties (the “Parties”): (i) David H. Brooks (“Mr. Brooks”) and (ii) DHB
Industries, Inc. (the “Company” or “DHB”).

RECITALS

On July 12, 2006, the Company and Mr. Brooks, among others, entered into a
Memorandum of Understanding (“MOU”) regarding the settlement of the matters
captioned (i) In re DHB Industries, Inc. Class Action Litigation, United States
District Court for the Eastern District of New York, No. CV 05-4296 (JS) (ETB)
and (ii) In re DHB Industries, Inc. Derivative Litigation, United States
District Court for the Eastern District of New York, CV 05-4345 (JS) (ETB)
(collectively, the “Litigation”).

The MOU requires the Parties to execute various agreements relating to the
settlement of the Litigation and other matters, to take certain actions, and to
exchange general releases as provided in the MOU.

Pursuant to the MOU, the Parties are executing simultaneously herewith the
following agreements: (i) Securities Purchase Agreement (Exhibit A);
(ii) Registration Rights Agreement (Exhibit B); (iii) Warrant Exercise Agreement
(Exhibit C); (iv) Escrow Agreement (Exhibit D); (v) Undertaking (Exhibit E); and
Agreement Among Insureds (Exhibit F). In addition, the Parties are in the
process of preparing additional agreements required to be executed pursuant to
the MOU, including Stipulations of Settlement of the Litigation and various
releases. The MOU, the Securities Purchase Agreement, the Registration Rights
Agreement, the Warrant Exercise Agreement, the Escrow Agreement, the
Undertaking, the Agreement Among Insureds, and other agreements between the
Parties required to be executed under the terms of the MOU are referred to
herein as the “Operative Agreements.” Each of the Operative Agreements
memorializes and details rights and obligations created by the MOU with respect
to the subject matter of each agreement.

This Agreement is being entered into to effectuate, memorialize, and detail
additional terms of the MOU, including the obligation of the Parties to exchange
releases in the form specified in the MOU and the obligation of Mr. Brooks to
resign from the Board of Directors of DHB and from all of the other positions
held by him in DHB.

AGREEMENT

In consideration of the mutual obligations set forth in the Operative Agreements
and in this Agreement, the Parties agree as follows:

 

  1.

Effect on Other Agreements. With the exception of the Operative Agreements,
which remain in full force and effect except to the extent that they conflict
with this Agreement, this Agreement supersedes and rescinds all prior agreements
(“Prior Agreements”) between DHB and Mr. Brooks, whether verbal or in writing,



--------------------------------------------------------------------------------

 

including but not limited to: (i) the employment agreement between DHB and
Mr. Brooks dated July 1, 2000, as extended by Mr. Brooks through June 30, 2010;
(ii) the Warrant Agreement between DHB and Mr. Brooks dated July 1, 2005; and
(iii) any contract rights created by prior resolutions of the Board of Directors
of DHB with respect to reimbursement of costs or expenses incurred by Mr. Brooks
for travel, entertainment or housing. All Prior Agreements are hereby
terminated, and Mr. Brooks shall have no further rights to compensation
including any severance thereunder. Notwithstanding the foregoing, this
Agreement shall not affect any rights of Mr. Brooks arising solely from
(i) ownership or control of securities issued by DHB or (ii) options and/or
warrants previously granted to Mr. Brooks on the same terms and conditions as
other directors as compensation for service on the Board of Directors of the
Company (which options and/or warrants shall remain valid and enforceable).

 

  2. Best Efforts. Each of DHB and Mr. Brooks represents and warrants that each
shall use reasonable best efforts in all respects to consummate and secure
judicial approval of the settlements contemplated by the MOU, including prompt
preparation of all settlement documents and diligent advocacy of the settlements
at all stages of court and appellate proceedings.

 

  3. Resignation of Mr. Brooks. By executing this Agreement, Mr. Brooks hereby
resigns from the Board of Directors of DHB and from all of the other positions
held by him in DHB or any of its subsidiaries or affiliates. Mr. Brooks
represents and warrants that his resignation is entirely voluntary and entered
into solely in consideration of the representations and agreements set forth in
this Agreement, other agreements entered into simultaneously herewith, and the
MOU. DHB shall promptly pay Mr. Brooks, on a pro rata basis through the date of
execution of this Agreement, any unpaid salary at the pre-existing rate of
$800,000 per year. Mr. Brooks shall not be entitled to any unpaid bonus, DHB
warrants not yet awarded, accrued or unused vacation, or unpaid expenses.
Mr. Brooks shall be eligible for continued coverage under DHB-sponsored health
and dental plans to the extent permitted by the Consolidated Omnibus Budget
Reconciliation Act of 1985, and the Company shall provide Mr. Brooks with such
information and forms as are required for him to exercise this right. The
Company shall permit Mr. Brooks a reasonable opportunity to remove all personal
items from offices of DHB and its subsidiaries, including but not limited to
model ships, model cars, and the like.

 

  4. Board and Committee Minutes. DHB shall provide Mr. Brooks with the minutes
of any meetings of the Board of Directors of DHB or committees thereof for the
three months prior to the date of execution of this Agreement within a
reasonable time following DHB’s completion and approval of such minutes.

 

  5.

Personal Guarantees of Mr. Brooks and his Spouse. Upon the execution of this
Agreement, Mr. Brooks will identify any and all obligations of which he is aware
that were incurred solely for the benefit and in the name of DHB in the ordinary
course of business, not in violation of any statute, regulatory or other legal
obligations and not contrary to any resolution or direction of the Board of
Directors or

 

Page 2



--------------------------------------------------------------------------------

 

the Company’s policies (excluding any such obligations that directly benefited
Mr. Brooks, his spouse or Mr. Brooks’ family members), and that are subject to
personal guarantees by Mr. Brooks and/or his spouse (“Obligations”). Mr. Brooks
represents that, to the best of his present recollection, the sole Obligations
are guarantees by Mr. Brooks of certain DHB American Express credit cards, with
debit balances not believed to have exceeded $50,000 when last known to
Mr. Brooks, and his guarantee of accounts payable by DHB to Hexcel Corporation.
Within 60 days of the execution of this Agreement (with respect to obligations
to Hexcel and American Express referenced in this Agreement) and Mr. Brooks’
identification of such Obligations (with respect to any other Obligations), the
Company shall either (i) pay such Obligations; or (ii) secure from the relevant
persons a release of the relevant guarantees by Mr. Brooks and/or his spouse.

 

  6. DHB’s New York Office Lease. If by August 31, 2006, the Company secures the
required consent of the landlord of the space occupied by DHB’s New York Office
and delivers the space to Mr. Brooks, (i) Mr. Brooks shall accept assignment of
such lease and assume all future obligations of DHB under the presently
operative lease for such space with no further obligations under the lease
accruing to DHB after the date of assignment; and (ii) except as otherwise
provided in Paragraph 7 of this Agreement, the Company shall transfer to
Mr. Brooks at no charge all furniture and equipment of DHB now contained in the
New York Office. If the foregoing conditions are not met by August 31, 2006,
Mr. Brooks shall have no rights or obligations with respect to the lease or the
furniture and equipment of DHB contained in the New York Office, and shall
immediately thereafter vacate the New York Office.

 

  7. Return of Company Property by Mr. Books. Except as otherwise provided in
this Agreement or the Operative Agreements, Mr. Brooks shall return to DHB all
property and equipment owned by DHB presently in Mr. Brooks’ possession, custody
or control, including, without limitation, any computers or software, credit
cards of DHB, any rights to a Madison Square Garden (“MSG”) skybox or any other
Company-owned seats or Company-owned tickets to MSG or other sporting or
entertainment venues.

 

  8. Indemnification and Advancement of Attorneys’ Fees and Expenses. Confirming
his earlier undertaking, Mr. Brooks has executed the undertaking attached as
Exhibit E. Mr. Brooks shall cause his personal counsel Milbank Tweed and Mintz
Levin promptly to pay to the Company any unused legal fees or retainer above
$100,000 that has not been expended or incurred as of August 14, 2006. After
receiving such unused retainer or legal fees, the Company thereafter shall
promptly indemnify and advance the fees and expenses of Mr. Brooks’ counsel to
the maximum extent allowed by DHB’s Articles of Incorporation and By-Laws and
the laws of the State of Delaware (the “Indemnification and Advancement
Rights”). Mr. Brooks agrees to cause his counsel to present a bill for their
fees and expenses on a monthly basis. The Company agrees to pay Mr. Brooks’
counsel all reasonable fees and expenses within 30 days of the presentation of
such bills, net of application of the $100,000 amount for each firm.

 

Page 3



--------------------------------------------------------------------------------

  9. General Release of DHB. Except for claims arising from this Agreement or
the Operative Agreements, DHB, on behalf of itself and its past and present
predecessors, successors, parents, affiliates, divisions, directors, officers
and employees, and subsidiaries (collectively, the “DHB Releasors”), does hereby
and forever release David H. Brooks from any and all claims, demands, causes of
action or suits, costs, expenses or compensation for or on account of any
damages, liability, loss or injury, whether known or unknown, that the DHB
Releasors ever had, now have or hereafter can, shall, or may have from the
beginning of time to the day of the date of this Agreement, including, without
limitation, any and all claims relating to the Litigation.

 

  10. General Release of Mr. Brooks. Except for claims arising from this
Agreement, the Operative Agreements, the Indemnification and Advancement Rights,
or claims arising after the date of execution of this Agreement solely from his
ownership of DHB securities, David H. Brooks does hereby and forever release the
DHB Releasors from any and all claims, demands, causes of action or suits,
costs, expenses or compensation for or on account of any damages, liability,
loss or injury, whether known or unknown, that he ever had, now have or
hereafter can, shall, or may have from the beginning of time to the day of the
date of this Agreement, including, without limitation, any and all claims
relating to the Litigation.

 

  11. Effectiveness of General Releases. Upon execution of this Agreement, the
general releases set forth in paragraph 9 and 10 above shall be immediately
valid and enforceable. However, in the event that the Settlement on the same
material terms as referred to in the MOU is not approved by the Court or
otherwise does not become effective despite the reasonable best efforts of the
Parties (“Ineffective Date”), such releases shall become null and void.

 

  12. Tolling of Statute of Limitation. Any applicable statutes of limitation
with respect to any claims subject to the releases set forth in paragraphs 9 and
10 that DHB may have against Mr. Brooks, or that Mr. Brooks may have against
DHB, are hereby tolled from the date as of which this agreement was made until
July 28, 2008, (“Tolling Period”), and no defense to any such claim may be
asserted or raised against or by either party against the other based on the
passage of time, including, without limitation, statute of limitations, laches,
waiver or estoppel, to the extent such defense is based on the passage of time
during the Tolling Period.

 

  13. Registration of Stock Underlying Outstanding Warrants/Options. The Company
shall register common stock underlying options and/or warrants granted to
Mr. Brooks for service as a director of the Company at the same time and on the
same terms and conditions as the Company registers common stock underlying any
options and/or warrants concurrently granted to other directors for the same
term of service on the Board of Directors.

 

Page 4



--------------------------------------------------------------------------------

  14. Confidential Information.

 

  (a) Mr. Brooks hereby acknowledges that during his employment at DHB, he
acquired confidential information (“Confidential Information,” as defined and
described in this sub-paragraph). Confidential Information shall mean all
non-public information, whether or not created or maintained in written or
electronic form, which constitutes, relates or refers to the Company, any
current or former employees of the Company, any aspect of the operation of the
business of the Company, including without limitation, all financial,
operational and statistical information, or any information or documents
protected and/or governed by the attorney-client privilege, work product
immunity or any similar privilege or immunity.

 

  (b) Mr. Brooks hereby represents and agrees that upon execution of this
Agreement that he: (i) has returned to the Company all original or non-duplicate
documents, records or materials of any kind, whether written or electronically
created or stored, which contain, relate to or refer to any Confidential
Information (“Confidential Materials”); (ii) has not disclosed any Confidential
Information or Confidential Materials to any person or entity, except to his
attorneys and persons assisting them in legal representation, since July 7,
2006; and (iii) shall not disclose any Confidential Information or Confidential
Materials, in any manner directly or indirectly, except (a) as shall be required
by law, (b) to government officials in the course of official investigation or
proceedings, (c) to his attorneys or persons assisting them solely for use in
connection with legal representation, or (d) upon the Company’s written consent.
In the event that Mr. Brooks receives a subpoena or any other written or oral
request for any Confidential Information or Confidential Materials from any
person other than a government official acting in an official capacity, he shall
provide the Company with reasonable notice and opportunity to oppose such
request before producing any such Confidential Information or Confidential
Materials in response to such subpoena or other request. Mr. Brooks shall
provide such notice to the Company in writing, by fax to Kenneth Henderson, Esq.
Bryan Cave, LLP, 1290 Avenue of the Americas, New York, New York 10104, Fax:
(212) 541-4630, provide a copy of such subpoena or other request if in writing,
and/or disclose the nature of the request for information if oral.

 

  15. Non-Competition and Non-Solicitation.

 

  (a)

Mr. Brooks will not for a period of twelve months subsequent to his termination
of employment (the “Restricted Period”), either as an individual, or in
conjunction with any other person, firm, corporation, or other entity, whether
acting as a principal, agent, consultant, or in any capacity whatsoever,
including without limitation through Tactical Armor Products, Inc. (“TAP”):
(i) render any services in the capacity as an executive, manager, supervisor,
employee, independent contractor or consultant within the Defined

 

Page 5



--------------------------------------------------------------------------------

 

Geographic Area (as defined herein) to any person, firm, corporation or other
entity engaged in any Competitive Business; (ii) engage in any Competitive
Business within the Defined Geographic Area for Mr. Brooks’ own account; or
(iii) become a partner, shareholder, member, investor or otherwise own any
interest in a Competitive Business in the Defined Geographic Area; (iv) solicit,
attempt to solicit or communicate in any way with DHB’s customers for the
purpose of soliciting business away from DHB for a Competitive Business; or
(v) solicit, attempt to solicit, or communicate in any way with any employees or
consultants of the Company or its affiliates, other than Teddy Tawil and members
of Mr. Brooks’ family, for the purpose of having such employees cease being
employed or to become employed or in any way engaged by another person, firm,
corporation, or other entity.

 

  (b) For purposes of this Agreement, a “Competitive Business” shall mean any
company that engages in the design, manufacture, sale or distribution of
protective body armor or athletic supports or braces.

 

  (c) For purposes of this Agreement, “Defined Geographic Area” shall mean the
United States and any foreign countries in which DHB has done business.

 

  (d) Mr. Brooks acknowledges and agrees the limitations as to time,
geographical area and scope of activity to be restrained by this Section are
reasonable and acceptable to him, and do not impose any greater restraint than
is reasonably necessary to protect the goodwill and other business interests of
the Company. Mr. Brooks further agrees that his performance of the covenants and
agreements contained herein, and the enforcement by the Company of the
provisions contained herein, will cause no undue hardship on him.

 

  (e) Mr. Brooks may make a written request to the Company, before undertaking
any of the activities described in this Section, to be allowed to engage in such
activities during the Restricted Period. The Company may, in its sole and
absolute discretion, either grant or withhold permission to engage in the
requested activity. In no event will the Company grant permission if Mr. Brooks
has engaged in any activity that violates this Section before seeking the
Company’s consent. Mr. Brooks may not rely on any authorization granted pursuant
to this paragraph unless it is in writing and signed by a duly authorized
officer of the Company.

 

  16. Irreparable Harm. Due to the irreparable and continuing nature of the
injury which would result from a breach of the covenants, as described in
paragraphs 14 and 15 above, Mr. Brooks agrees that the Company may, in addition
to any remedy which it may have at law or in equity, apply to any court of
competent jurisdiction for the entry of an immediate order to restrain or enjoin
the breach of these covenants and to otherwise specifically enforce the
provisions of this covenant, and Mr. Brooks waives any requirement on the part
of the Company to post a bond with respect to such application.

 

Page 6



--------------------------------------------------------------------------------

  17. Miscellaneous.

 

  (a) This Agreement may be executed in counterparts.

 

  (b) No negative inference of interpretation shall be made by a court against
any party to this Agreement.

 

  (c) This Agreement shall be governed by and construed in accordance with the
laws of the State of New York without regard to its choice of law rules.

 

  (d) The terms and conditions of this Agreement, including the mutual releases
contained in this Agreement, shall inure to the benefit of and be binding upon
the respective successors, heirs, estates, and assigns of the Parties.

 

  (e) DHB represents that this Agreement was authorized in the manner required
by applicable law and the governing articles of incorporation and bylaws.

 

  (f) Mr. Brooks represents, warrants and covenants that he has paid or shall
pay all taxes (including without limitation federal and state, Social Security,
Medicare, FICA or other withholding taxes or similar amounts) attributable to
personal income received by him from the Company, including any fines, penalties
or back taxes incurred by the Company solely as a result of personal income paid
to Mr. Brooks.

 

Page 7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the day and year first above written.

Dated: July 31, 2006

 

DHB INDUSTRIES, INC. By:  

 

DAVID H. BROOKS

 

 

Page 8